
	

113 S257 IS: GI Bill Tuition Fairness Act of 2013
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 257
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Boozman (for
			 himself, Mr. Nelson, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require courses
		  of education provided by public institutions of higher education that are
		  approved for purposes of the educational assistance programs administered by
		  the Secretary of Veterans Affairs to charge veterans tuition and fees at the
		  in-State tuition rate, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 GI Bill Tuition Fairness Act of
			 2013.
		2.Approval of courses of
			 education provided by public institutions of higher education for purposes of
			 educational assistance programs administered by Secretary of Veterans Affairs
			 conditional on in-State tuition rate for veterans
			(a)In
			 generalSection 3679 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)(1)Notwithstanding any other provision of this
				subtitle, the Secretary or the Secretary’s designee shall disapprove a course
				of education provided by a public institution of higher education unless the
				institution charges tuition and fees for a veteran at the same rate as the
				institution charges for residents of the State in which the institution is
				located, regardless of the veteran’s State of residence.
						(2)The Secretary shall notify the State
				approving agency of the Secretary’s disapproval of a course of education under
				this
				subsection.
						.
			(b)Treatment of
			 enrolled benefits recipients
				(1)In
			 generalIn the case of a veteran or eligible person who is
			 enrolled before August 1, 2014, in a course of education provided by a public
			 institution of higher education that was approved under chapter 36 of title 38,
			 United States Code, at the time of the initial enrollment of the veteran or
			 eligible person but that is disapproved by the Secretary of Veterans Affairs or
			 the Secretary’s designee by reason of subsection (c) of section 3679 of such
			 title, as added by subsection (a) of this section, the Secretary shall treat
			 such institution as an institution that is approved under such chapter for
			 purposes of the laws administered by the Secretary with respect to the veteran
			 or eligible person until the veteran or eligible person completes the course of
			 education in which the veteran or eligible person is enrolled.
				(2)Termination
					(A)LimitationExcept
			 as provided in subparagraph (B), the Secretary of Veterans Affairs may not
			 treat an institution of higher education as an approved institution under
			 paragraph (1) after August 1, 2018.
					(B)WaiverThe
			 Secretary may waive the limitation under subparagraph (A) if the Secretary
			 determines such a waiver is appropriate.
					(c)Effective
			 dateSubsection (c) of
			 section 3679 of title 38, United States Code, as added by subsection (a) shall
			 apply with respect to educational assistance provided after August 1,
			 2014.
			
